287 F.2d 883
BLOUNT BROTHERS CONSTRUCTION COMPANY et al.,v.UNITED STATES of America for the Use of GENERAL ELECTRIC COMPANY.
No. 6626.
United States Court of Appeals Tenth Circuit.
January 24, 1961.

Appeal from the United States District Court for the District of Wyoming.
Vincent A. Ross and William R. Buge, Cheyenne, Wyo., and B. J. Smith, Dallas, Tex., for appellants.
John F. Shafroth, Denver, Colo., and Paul B. Godfrey, Cheyenne, Wyo., for appellee.
Before BREITENSTEIN, Circuit Judge, and ARRAJ, District Judge.
PER CURIAM.


1
Appeal dismissed January 24, 1961, on motion of appellants, counsel for appellee consenting thereto.